DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendment filed 03/08/2022 is accepted and entered. Applicant’s amendments to the claims have overcome the previous claim objection and the claim objection has been withdrawn.
Applicant's arguments filed 03/08/2022 have been fully considered but they are not persuasive.
Regarding the 112(a) and (b) rejections of Claim 2, Applicant argues that Figure 5 of the instant specification “is the foundation for the relationship of volume to pressure measurement and that the relationship would be understood by one of ordinary skill,” (Remarks, pg. 2). Applicant further argues that the formula P = ρgh governs the rate of change of fluid height and also pressure, and the structure of the container determines the height of an amount of liquid – therefore, calibration curves can be determined for various container types and the relationships can be programmed into the controller to associate the authorized range of pressure values with a change in volume within a container (Remarks, pgs. 2-3).
However, those arguments are not found persuasive. Applicant’s arguments revolve around the fundamental relationship between hydrostatic pressure and fluid height, however Applicant does not describe how one pressure measurement can be used to find a net change in a container. As set forth in Claim 1, the first pressure value is obtained when the container is not in fluid communication with the fluid circuit. As such, the first pressure value is merely a baseline pressure value which cannot be used in any calculations pertaining to the container, as the container is not connected to the fluid circuit at the time. The second pressure value is obtained once the container is placed in fluid communication with the fluid circuit. As such, the pressure measured at this point can be used to measure the volume within the container. The different between the first pressure measurement and the second pressure measurement is simply the hydrostatic pressure due to the fluid within the container. The hydrostatic pressure can be used to calculate the height, and based on known container geometries, the volume can be determined as described in the specification. However, this volume calculated is not a net change in volume within the container. There is no indication from the first pressure measurement of the amount of fluid present within the container. As such, Applicant’s arguments are found not persuasive and the 112(a) and (b) rejections of Claim 2 are maintained.
Regarding Claim 1, Applicant argues that Vanderveen compares a second pressure value to a minimum value (sum of baseline value and threshold value), which is in contrast to the claimed invention which compares the difference between pressure values to an authorized range of pressure values (Remarks, pg. 3). Applicant argues that Vanderveen merely determines if something is connected to the line, but not what is connected to the line; allegedly, this is in contrast to the invention of Claim 1 (Remarks, pg. 4). Applicant also argues that using “a pressure range” allows the system to set a maximum and minimum pressure and generate an alert if the pressure exceeds the maximum (Remarks, pgs. 4-5).
These arguments are not found persuasive. Claim 1 merely states, “compare a difference between the second pressure value and the first pressure value to an authorized range of pressure values; and execute a response action when the difference is not within the authorized range of pressure values.” “An authorized range” is a broad limitation, and the claim does not specify what kind of range the difference in pressure values must be compared to. Vanderveen describes in ¶ [0051] that the sampled pressure value is compared to the baseline value plus threshold, and if the pressure value exceeds the baseline plus threshold, the controller determines the system is operational. If the pressure value does not exceed the baseline, a fault alert is given to alert the user that the system is not functioning properly (¶ [0051]). As such, the pressure value is compared to an authorized range, in this case the authorized range is baseline value plus threshold to infinity. If the pressure value is not within the authorized range (i.e., not greater than the baseline value plus threshold), the controller executes a response action by alerting the user that the system is malfunctioning. As such, Applicant’s arguments are not found persuasive and the rejection of Claim 1 is maintained.
Applicant did not specifically argue the dependent claims.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 and 4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Case law holds that applicant's specification must be "commensurately enabling [regarding the scope of the claims]" Ex parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1989) otherwise undue experimentation would be involved in determining how to practice and use applicant's invention. Although the statute itself does not use the phrase "undue experimentation", it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation as stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and in In re Wands, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). 
Specifically, in In re Wands the Court set forth a non-exhaustive list of factors to be considered in determining whether undue experimentation would be involved in making and/or using the claimed invention. These factors include, but are not limited to: 
(a) the breadth of the claims; 
(b) the nature of the invention; 
(c) the state of the prior art; 
(d) the level of one of ordinary skill; 
(e) the level of predictability in the art; 
(f) the amount of direction provided by the inventor; 
(g) the existence of working examples; and 
(h) the quantity of experimentation needed to make or use the invention based on the content of the disclosure.
Regarding Claims 2 and 4, the specification does not provide sufficient description or enablement for how the authorized range of pressure values that is compared to the difference between the second pressure value and the first pressure value is able to be associated with a net change in volume within the container. Since the first pressure value is measured at a time when the container is not in fluid communication with the fluid circuit, the first pressure measurement has no relation to the container or the volume within the container. There is no direction provided by the inventor on how this association is possible, and one of ordinary skill in the art would not find it obvious based on the specification (Wands Factors B, D, E, and F). In other words, there is no description within the specification of how one can determine the net change in volume within the container when only one pressure measurement is taken when the container is in fluid communication with the fluid circuit. The first pressure measurement is taken when the container is not in fluid communication with the fluid circuit, and as such there is no indication of the initial state of the container.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 2 and 4, it is unclear how the authorized range of pressure values is associated with a net change in volume within the container when only one pressure value has any relation to the container. Additionally, it is unclear what “associating” the range of pressure values with a net change in volume indicates. While Applicant’s specification describes associating the authorized pressure values to specific volumes, it is unclear how those associations translate to associating the authorized pressure values to specific net changes in volume. Clarification is required. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vanderveen et al (US 2005/0145010).
Regarding Claim 1, Vanderveen discloses a bodily fluid processing device (Fig. 1 shows an infusion device, which can be considered a bodily fluid processing device because it delivers fluid to a patient’s body, thus processing the fluid for delivery) comprising:
a pressure sensor (50, Fig. 1; ¶ [0040]) configured to be associated with a portion of a fluid circuit mounted to the fluid processing device to monitor hydrostatic pressure within the fluid circuit at the location of the pressure sensor (¶ [0040, 0050-0051]; the pressure sensor detects pressure within the upstream infusion line 16 which is applied by the fluid within the second infusion container 25); and
a controller (control system 70, Fig. 3) configured to:
	initiate a phase of a bodily fluid processing procedure (¶ [0042]; the control system initiates operation of the peristaltic pump);
	receive a first pressure value from the pressure sensor measured at a first time, wherein a container of the fluid circuit is not in fluid communication with the portion of the fluid circuit associated with the pressure sensor at the first time (¶ [0050]; the pressure sensor measures the pressure within the upstream line 16 before the manual clamp 28 is removed; the manual clamp prevents the second infusion container 25 from being fluidly connected to the upstream infusion line 16);
	receive a second pressure value from the pressure sensor measured at a second time, wherein the container is in fluid communication with the portion of the fluid circuit associated with the pressure sensor at the second time (¶ [0050-0051]); after manual clamp 28 is removed, the secondary infusion container 25 is in fluid communication with upstream infusion line 16 and the pressure applied by the fluid within the secondary container on the infusion line 16 is measured);
	compare a difference between the second pressure value and the first pressure value to an authorized range of pressure values (¶ [0051], Fig. 4; the measured values post clamp removal are compared to a baseline + threshold value to see if measured value is greater than the baseline + threshold value); and
	execute a response action when the difference is not within the authorized range of pressure values (¶ [0051]; if the measured value is less than the baseline + threshold value, the process determines there is a fault condition and alerts the caregiver). 
Regarding Claim 8, Vanderveen discloses the second time is when fluid communication between the container and said portion of the fluid circuit is first established (¶ [0050-0051]; the pressure sensor immediately begins measuring the pressure after the manual clamp is removed).
Regarding Claim 10, Vanderveen discloses the response action comprises alerting an operator of an error (¶ [0051]; if the measured value is less than the baseline + threshold value, the process determines there is a fault condition and alerts the caregiver).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Vanderveen et al (US 2005/0145010) in view of Grosse-Wentrup et al (US 2018/0147346).
Regarding Claim 3, Vanderveen is silent regarding a second pressure sensor configured to be associated with a second portion of the fluid circuit to monitor hydrostatic pressure applied by a second fluid within a second container of the fluid circuit, wherein the controller is further configured to: receive a third pressure value from the second pressure sensor measured at the first time; receive a forth pressure value from the second pressure sensor measured at the second time; compare a difference between the fourth pressure value and the third pressure value to a second authorized range of pressure values; and execute a response action when the difference between the fourth pressure value and the third pressure value is not within the second authorized range of pressure values.
Grosse-Wentrup teaches an infusion system, thus being in the same field of endeavor of medical fluid delivery devices, which infuses multiple fluids to a patient and where each infusion source has an associated signal generator and pressure sensor (¶ [0011-0016]) and the fluids can be delivered simultaneously (¶ [0037]; fluids delivered in combination). This allows a patient to receive multiple medications or treatment fluids in a shorter amount of time rather than infusing each medication separately and then setting up the next medication.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform a duplication of parts of the device of Vanderveen to have a second pressure sensor and a second fluid container, wherein the controller receives a third pressure value from the second pressure sensor at the first time and a fourth pressure value from the second pressure sensor at the second time, and then compares the difference between the two pressure values and executes a response action when the difference between the fourth pressure value and the third pressure value is not within the second authorized range of pressure values. This is motivated by Grosse-Wentrup who indicates that medications are often infused in combination (¶ [0037]). This would allow the first medication of Vanderveen to be delivered and then two medications to be delivered simultaneously in the secondary phase, allowing three medications to be delivered in the time it takes to deliver two. Additionally, it has been held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04.
Regarding Claim 7, Vanderveen is silent whether the fluid comprises at least one of blood, blood components, saline, anticoagulant, and additive solution.
Grosse-Wentrup teaches that saline can be delivered via an infusion pump (¶ [0039]). IV saline is known in the art to be used for treatment of dehydration or to deliver maintenance fluids in combination with other medication or fluid treatments.
Therefore, it would have been obvious to simply substitute the undisclosed fluid of Vanderveen for the saline of Grosse-Wentrup (as motivated by Grosse-Wentrup ¶ [0039]). This would be an obvious simple substation to one of ordinary skill in the art because saline is often infused to a patient alone or along with other medications as maintenance hydration.
Regarding Claim 9, Vanderveen is silent whether the controller is further configured to select the authorized range of pressure values based on inputted information of at least one of the container’s product code, serial number, product name, manufacturer name, and manufacturer code.
Grosse-Wentrup teaches that the fluid packaging can be scanned to determine information on the packaging, such as product name and manufacturing name, which can automatically be sent to the evaluation circuit (¶ [0055]) which is then processed to determine the presence of alarms or errors (¶ [0060]). This ensures that the infusion process is working appropriately for the specific fluid being infused.
Therefore, it would have been obvious to modify the device of Vanderveen to have the controller select the authorized range of pressure values based on inputted information of at least one of the container’s product code, serial number, product name, manufacturer name, and manufacturer code to ensure that the infusion process is working appropriately for the specific fluid being infused (as motivated by Grosse-Wentrup ¶ [0055, 0060]).
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Vanderveen et al (US 2005/0145010) in view of Griessmann et al (US 2020/0215249).
Regarding Claim 5, Vanderveen is silent regarding a weight scale configured to weigh the container and the fluid within the container, wherein the controller is further configured to: receive a weight value from the weight scale measured at the first time; compare the weight value to an authorized range of weight values; and execute a response action when the weight value is not within the authorized range of weight values.
Griessmann teaches a dialysis system, thus being in the same field of endeavor of medical fluid infusion devices, with a weight scale configured to weigh a container and the fluid within the container (¶ [0007, 0012, 0033]), wherein the controller is configured to: receive a weight value from the weight scale measured at the first time (¶ [0007, 0034]); compare the weight value to an authorized range of weight values (¶ [0034]); and execute a response action when the weight value is not within the authorized range of weight values (¶ [0040]). This ensures the patient utilizes the correct fluid bag for the correct step of therapy (¶ [0002-0003, 0040]).
Therefore, it would have been obvious to modify the device of Vanderveen to include a weight scale configured to weigh the container and the fluid within the container, wherein the controller is further configured to receive a weight value from the weight scale at the first time, compare the weight value to an authorized range of weight values, and execute a response action when the weight value is not within the authorized range of weight values, as motivated by Griessmann (¶ [0034, 0040]). This ensures the patient utilizes the correct fluid bag for the correct step of therapy (¶ [0002-0003, 0040]).
Regarding Claim 6, Vanderveen is silent regarding a second weight scale configured to weigh a second container of the fluid circuit and a second fluid within the second container, wherein the controller is further configured to: receive a second weight value from the second weight scale measured at the first time; compare the second weight value to a second authorized range of weight values; and execute a response action when the second weight value is not within the second authorized range of weight values.
Griessmann teaches a dialysis system, thus being in the same field of endeavor of medical fluid infusion devices, with a weight scale configured to weigh a container and the fluid within the container (¶ [0007, 0012, 0033]), wherein the controller is configured to: receive a weight value from the weight scale measured at the first time (¶ [0007, 0034]); compare the weight value to an authorized range of weight values (¶ [0034]); and execute a response action when the weight value is not within the authorized range of weight values (¶ [0040]). This ensures the patient utilizes the correct fluid bag for the correct step of therapy (¶ [0002-0003, 0040]). Griessmann also envisions that there are multiple scales, since it is stated that the containers are “connected at their measurement position” (¶ [0016]).
Therefore, it would have been obvious to modify the device of Vanderveen to include a second weight scale configured to weigh the second container and the second fluid within the container (corresponding to the primary fluid container of Vanderveen), wherein the controller is further configured to receive a second weight value from the second weight scale at the first time, compare the second weight value to a second authorized range of weight values, and execute a response action when the second weight value is not within the second authorized range of weight values, as motivated by Griessmann (¶ [0016, 0034, 0040]). This ensures the patient utilizes the correct fluid bag for the correct step of therapy (¶ [0002-0003, 0040]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Arble whose telephone number is (571)272-0544. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA R ARBLE/           Examiner, Art Unit 3781